Citation Nr: 0938006	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  03-21 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in November 2004.  A transcript of the hearing is of 
record.

This case was remanded by the Board in April 2005 and 
November 2007 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  A left knee disorder was not noted upon the Veteran's 
entry into active duty service.

2.  Clear and unmistakable evidence exists to indicate that 
the Veteran's left knee disorder existed prior to his entry 
into service and was not aggravated by active duty service.  

3.  The Veteran's left knee disorder preexisted service and 
was not aggravated by service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In cases of pre-existing disorders and aggravation, the Board 
notes that a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrated that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2008).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111 (2008), VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).  

The clear and unmistakable evidence (obvious or manifest) 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progression of the condition.  

VA bears the burden to rebut the presumption of aggravation 
in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008).  

Additionally, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993).  Thus, "a lasting 
worsening of the condition" - that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently is required.  Routen v. Brown, 10 Vet. App. 
183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In this case, the Veteran is claiming entitlement to service 
connection for a left knee disorder which he attributes to 
his active duty service.  Specifically, a VA treatment note 
indicates that in May 1969, shortly after he left active 
duty, he underwent an osteotomy and bone graft to the left 
proximal tibia in order to correct a long standing bone 
deformity that allowed the Veteran to hyperextend his knees 
by approximately 35 to 45 degrees.  

Subsequent treatment records reflect that his recuperation 
was complicated by an accident in June 1969 that broke the 
plaster cast, a subsequent diagnosis of osteomyelitis 
requiring antibiotic treatment, and a second surgery in 
October 1969 to remove a loose body caused by the failure of 
one of the bone grafts.   

The Veteran has maintained that his knee disorder began on 
active duty, and he has specifically noted that he received 
treatment of his left knee at a Naval Hospital in Oakland, 
California, in approximately 1966.  A request for these 
hospital records were made.  The National Personnel Record 
Center reported that there were no records located.

In order to adjudicate the claim, the Board first evaluates 
the condition of the Veteran's left knee upon entry into 
active duty.  Here, his enlistment physical examination from 
November 1965 does not indicate that a left knee disorder was 
manifest prior to his enlistment.  Therefore, he is presumed 
to have been in sound condition at the time of his entry into 
active duty unless clear and unmistakable evidence exists to 
rebut this presumption.  See 38 C.F.R. § 3.304(b) (2008).  

In this case however, such clear and unmistakable evidence 
exists to rebut the presumption.  First, the evidence 
indicates that the Veteran's disorder pre-existed service.  
On this aspect of the issue, the Board places high probative 
value on the opinions of VA examiners in January 2006 and 
July 2009.  

For example, in January 2006, the VA examiner reflected that 
the Veteran's ability to hyperextend his knees, known as genu 
recurvatum, was a congenital condition.  Moreover, the VA 
examiner in July 2009 stated that the Veteran's "abnormal 
mechanical axis" in his knee was a disorder he was born 
with.  

	In addressing this particular question, the Board finds that 
the examiners' opinions are adequate for evaluation purposes.  
Specifically, the examiners reviewed the claims file, 
interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiners 
were not fully aware of the Veteran's past medical history or 
that they misstated any relevant fact.  
	
	Therefore, based on the expert opinions of the VA examiners, 
the Board concludes that clear and unmistakable evidence 
exists to indicate that his left knee disorder preexisted 
service. 
	
	Next, the Board also concludes that there is clear and 
unmistakable evidence that the pre-existing left knee 
condition was not aggravated by active duty service.  The 
Veteran's service treatment records do not indicate left knee 
pathology during active duty.  Most notably, his separation 
physical examination did not note any disorders to his left 
knee or any history of treatment related thereto.  Moreover, 
as was noted by the VA examiner in January 2006, X-rays of 
the knee taken prior to the Veteran's surgery in May 1969 
(only seven months after he left active duty) were negative.  
	
	Additionally, the VA examiners from January 2006 and July 
2009 both concluded that the Veteran's left knee disorder was 
not one that was aggravated beyond the natural progression of 
this disorder during service.  Specifically, the examiner in 
January 2006 pointed out that neither of the Veteran's 
examinations upon induction and separation indicated left 
knee pathology or even symptomatology, nor were there any 
notations of treatment to the knee in the remaining service 
treatment records.  Instead, the examiner in January 2006 
attributed the Veteran's current symptoms to the 
complications that followed his VA surgery in 1969.  The 
examiner opined that it was "not as likely as not" that the 
Veteran's knee disorder was attributable to active duty.
	
	In response to the Board's remand in November 2007, the VA 
examiner in July 2009 substantially agreed with the January 
2006 examiner's opinion.  Specifically, that examiner also 
observed the absence of treatment to the knee while on active 
duty.  This examiner opined that it was less likely than not 
that the Veteran had a permanent worsening of his left knee 
beyond the natural progression of the disease.  In providing 
this opinion, the examiner reflected that, given the 
"abnormal mechanical axis" that the Veteran was born with, 
the Veteran was prone to developing degenerative joint 
disease.  
	
	As noted above, the Board finds that the examiners' opinions 
are adequate for evaluation purposes, as they each reviewed 
the claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  
	
	Since it has been determined that there is clear and 
unmistakable evidence showing that the Veteran's left knee 
disability both preexisted service and was not aggravated in 
service, the presumption of soundness has been rebutted.  
Therefore, the next question which has to be addressed is 
whether the pre-existing left knee disorder was aggravated in 
service beyond the natural progress of the disorder.  As 
noted in the analysis rebutting the presumption of soundness, 
the evidence clearly shows that the Veteran's pre-existing 
left knee disability was not aggravated beyond natural 
progress in service.  VA examiners in January 2006 and July 
2009 concluded that service did not aggravate the Veteran's 
pre-existing knee disability.  They provided a complete 
rationale for this finding.  There is no probative evidence 
of record showing any aggravation of the left knee in 
service.
	
	While the Veteran may assert that service aggravated his pre-
existing knee disability, the Board finds that the medical 
opinions of record are more probative, as the question of 
aggravation is medical in the instant case.  As such, the 
Board finds that the Veteran is not competent to address this 
medical question.
	
	In sum, the Board finds that the preponderance of the 
evidence shows that the Veteran's left knee disability 
existed prior to service and was not aggravated in service.  
	
	The Board notes that there is evidence to the effect that the 
Veteran's current left knee disability is due to service.  In 
January 2003, a VA examiner opined that it was as likely as 
not that the Veteran's left leg problem was secondary to 
service, as he had a history of being treated in the service 
for this condition and within a year after being discharge 
from the service had an operation on his left knee.  He went 
on to specifically state that the degenerative arthritis of 
the left knee was related to service injuries.  The Board 
finds that this opinion lacks any probative value.  In this 
regard, this physician did not take into consideration that 
the Veteran entered service with a congenital left knee 
disability, a disability he has had since his birth.  He did 
not address that after service, the Veteran had surgery to 
correct this congenital defect.  He also did not address the 
complications he experienced following the surgery to correct 
the left knee congenital disorder.  Moreover, the 
preponderance of the evidence shows that the Veteran's 
arthritis of the knee has been medically related to the 
congenital disorder, including surgery to correct the 
congenital left knee disorder.  As the January 2003 medical 
opinion, linking the Veteran's current left knee disorder to 
service, is based on incomplete facts, it lacks probative 
value when compare to the VA opinions dated in 2006 and 2009.
	
	The Board observes that the Veteran has a current diagnosis 
of arthritis of the knee.  The Board must determine whether 
presumptive service connection is warranted for arthritis of 
the left knee.  The Veteran was discharged from service in 
October 1968.  In July 2009, the VA examiner stated that it 
was possible that the Veteran had radiographic evidence of 
arthritis of the left knee within one year from service.  The 
Board observes, however, that a May 1969 hospital report 
reveals that x-ray studies of the left knee was negative.  
Even if the Veteran had arthritis of the left knee within one 
year following service, presumptive service connection would 
not be warranted as the VA examiner in July 2009 related the 
arthritis to the Veteran's pre-existing left knee disorder 
(genu recurvatum).  The examiner than went on to state that 
the arthritis in the left knee was a natural progression of 
the pre-existing genu recurvatum, rather than from repetitive 
stress while in the military.  He further stated that it was 
at least as likely as not that the surgery that the Veteran 
had at the VA hospital at Bay Pines may have accelerated the 
arthritis.  In light of the foregoing, presumptive service 
connection for arthritis of the left knee is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Even if the letter is deemed to 
be defective, the Board notes that the Veteran had actual 
knowledge of the type of evidence needed to substantiate his 
claim as this was reported in the November 2007 Board remand.  
Following the remand, the Veteran was issued a July 2009 
Supplemental Statement of the Case which outline the 
applicable laws and regulations concerning his claim of 
service connection.  Given the foregoing, the Board finds 
that the Veteran has been given an opportunity to effectively 
participate in the adjudication of his appeal.  As such, 
there is no prejudice if it is determined that any VCAA 
notice is defective.

With respect to the Dingess requirements, in May 2007, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  As the appeal is being denied, no 
disability rating or effective date will be assigned.  
Therefore, even if it were determine that the notice was 
defective, the Veteran has not been prejudiced.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and service treatment records.  Further, the Veteran 
submitted statements and employment information.  
Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in November 2004.

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in January 2003, January 2006 and July 
2009.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate as to this 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 





	(CONTINUED ON NEXT PAGE)


1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a left knee disorder is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


